Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1, 2, 4, 7-12, 16, 21-24, Applicant amend the claims follow: Claim 1 has been amended to incorporate the limitations of claims 5 and 6, and thus corresponds to allowable claim 6 rewritten in independent form. Claim 1 should thus be allowable. Claim 11 is an apparatus claim analogous to claim 1 and has been amended to includes the limitations of claims 5 and 6, and thus should now be allowable, New claim 21 is a method claim that contains the limitations of original claim 1 and allowable claim 8, and should thus now be allowable. New claim 22 is an apparatus claim that is analogous to new claim 21, and that contains the limitations of original claim 11 and allowable claim 8, and should thus now be allowable. New claim 23 is a method claim that contains the limitations of original claim 1 and allowable claim 9, and should thus now be allowable. New claim 24 is an apparatus claim that is analogous to new claim 23, and that contains the limitations of original claim 11 and allowable claim 9, and should thus now be allowable.  Therefore, the the previous office are withdrawn.  The claims 1, 2, 4, 7-12, 16, 21-24 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         October 23, 2021